Case 1:18-cv-00389-KBJ Document 33 Filed 03/18/20 Page 1 of 3

In The United States District Court for the District of Columbia

Civil Division

Ronnie C. Hogue

Plaintiff pro-se

Coastal International Security Inc

and AKAL Security Inc.

Defendants

Civil Action

No 1:18-CV00389 (KBJ)

  

agaisoae

~ Clerk of Court

B
a —
a
oot
z2
B72
ao Baw
2 wp
- 23
- tye (ea
ad &
“&
Si

 
   

et of Columbia
Case 1:18-cv-00389-KBJ Document 33 Filed 03/18/20 Page 2 of 3

PLAINTIFF MOTION TO DELAY COURT ACTIONS, ORDERS AND MOTION ON CIVIL ACTION

NO1:18-CV00389(KBJ)

a

To the Court and Defendants, Plaintiff is asking the Court to stop/delay all orders, motion and replies
due to the Coronavirus outbreak until May 8, 2020.

| Reason:

A. The Coronavirus outbreak has caused federal and city governments to close libraries, private
agencies and shutdown of the city (quarantine). Governments are cutting access to public _
transportation to lessen the spread of the virus. By closing these needed resources and cutging
the bus schedules and trains this has caused a deep hardship on the plaintiff pro-se to
communicate to the court and defendants counsels. The plaintiff pro-se depends on 90% of his
ability to communicate and function by using the libraries for email, faxing, copying and their
computers for reference and information. The plaintiff does not own a laptop or personal
computer. The Pro-se cannot go to agencies for court matters, such as legal law references.
Most of these agencies do not give free services, especially the library free computer ace¢ess,
email, copying, faxing and legal reference look-up information. By cutting and stopping access
and by closing these services for 2 weeks, possibly months, give the Defendants counselors
unfair advantages.

B. Another reason for stopping/delaying actions of the court case, is that the plaintiff pro-se is
putting himself in harms way. The Pro-se is Black, age 69 and have to go into crowds that have
the affected virus. Health experts say that the most vulnerable group of people are those age
60 years and older. The Pro-se is 69 years old. Most Black/African Americans due to ailments of
high blood pressure, border line diabetic, low immune systems, anxiety, insomnia, and a
depression are people with no or little health coverage. Before | was wrongfully terminated |
had full health care coverage, double dental insurance, grossed over $80,000 annuallyarid had
none of these ailments. 7

Therefore, the Plaintiff ask the court to take in consideration the advantages the Defendants counsel «
have over the Plaintiff. To the Plaintiff this could be a life or death situation. The Plaintiff ask the court
to take in these considerations. The court give a recess or delay in court procedures, motions and replies
until May 8, 2020 or when the government health experts say it is safe to move freely or circulate in the
public forum. Thank you.

Sincerely yours
Ronnie C. Hogue
240-432-6517

March 19, 2020

a)
Case 1:18-cv-00389-KBJ Document 33 Filed 03/18/20 Page 3 of 3

Certificate of Service

| hereby certify on the 19 day of March 2020, | sent Defendant Counsels a copy of Plaintiff Motion to
Delay Court Actions, Orders and Motions on Civil Actions No 1:18-cv00389(KBJ), by U.S. Mail to the
following address:

Linda U. Okoukoni, Esq.
and

Matthew Lewis, Esq.

10701 Parkridge Blvd. Suite 300

Reston, VA. 20191

March 19,2020
